Exhibit 10.45

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made and is effective as of the 18th day of
March, 2004, by Colony RIH Holdings, Inc., a Delaware corporation (the
“Guarantor”), in favor of Kerzner International North America, Inc., a Delaware
corporation (“KINA”), and its permitted assigns under the Notes (as hereinafter
defined). Capitalized terms not otherwise defined herein shall have the
respective meanings therefor set forth in the Master Agreement (as hereinafter
defined).

 

W I T N E S S E T H:

 

WHEREAS, the Guarantor, KINA, Resorts Real Estate Holdings, Inc. (the
“Purchaser”), Resorts International Hotel and Casino, Inc. (“Resorts”), Resorts
International Hotel, Inc. (“RIH”) and New Pier Operating Company, Inc. (“New
Pier”) have entered into a Master Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Master Agreement”), pursuant to which the Purchaser has agreed to acquire the
Premises from KINA pursuant to the Purchase Agreement in consideration of, among
other things, the execution and delivery of the Notes;

 

WHEREAS, pursuant to that certain Secured Promissory Note, dated the date hereof
(including all amendments, modifications and supplements thereto and any notes
delivered in substitution or exchange for any of such notes from time to time,
individually, a “Note” and, collectively, the “Notes”), of the Purchaser, the
Purchaser has agreed to pay to KINA or its permitted assigns (together with
KINA, the “Holders” and individually, a “Holder”) the aggregate principal amount
of $40,000,000 at the time specified therein, with interest on the unpaid
balance of such amount from the date of the Notes at the rate or rates of
interest specified therein;

 

WHEREAS, it is a condition precedent to the closing of the transactions
contemplated by the Master Agreement and the Purchase Agreement and the
acceptance of the Notes as payment for the Premises that the Guarantor shall
execute and deliver this Guaranty in favor of the Holders in order to secure the
prompt and complete payment, observance and performance of, among other things,
the Guarantee Obligations (as hereinafter defined); and

 

WHEREAS, the Purchaser is a wholly owned subsidiary of the Guarantor, and the
Guarantor has determined that its execution, delivery and performance of this
Guaranty directly or indirectly benefits, and is within the corporate or other
purposes and in the best interests of, the Guarantor;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above, and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
hereby are acknowledged, the Guarantor hereby agrees as follows:

 

1. Subject to the provisions hereof, the Guarantor hereby fully and
unconditionally guarantees to each Holder, as a primary obligor and not merely
as a surety, that: (a) the principal of, and interest and liquidated damages, if
any, on the Notes shall be duly and punctually paid in full when due (whether at
maturity, by acceleration or otherwise) and interest on overdue principal, and
(to the extent permitted by law) interest on any interest, if any, on the Notes
and all other obligations of the Purchaser to the Holders under the Notes or
under the other Transaction Documents (including fees, expenses or other
obligations), shall be promptly paid in full or performed, all in accordance
with the terms hereof and thereof; and (b) in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, the same shall
be promptly paid in full when due or performed in accordance with the terms of
the extension or renewal (whether at stated maturity, by acceleration or
otherwise) (collectively, the “Guarantee Obligations”); provided, however, that,
as of any date, the aggregate amount to be paid pursuant to this Guaranty by the
Guarantor (excluding any costs and expenses referred to in Section 10) shall not
exceed the Guarantee Amount (as hereinafter defined) applicable on the Cut-off
Date (as hereinafter defined).

 

As used herein, the term “Guarantee Amount” means, on any date, the sum of (a)
$20,000,000 plus (b) the product of $5,000,000 and the integral number of
anniversaries of September 29, 2003 that shall have occurred by such date or, if
the Cut-off Date shall have occurred, the Cut-off Date. By way of example, from
the second anniversary of September 29, 2003 until the day prior to the third
anniversary of September 29, 2003, the Guarantee Amount shall be $30,000,000.

 

As used herein, the term “Cut-off Date” means the first to occur of any of the
following: (i) the date on which a mandatory prepayment shall be due pursuant to
Section 2.3 of the Note; or (ii) the date on which the Obligations shall become
due and payable following the occurrence of an Event of Default before the
Obligations otherwise would have become due and payable; or (iii) March 16,
2009.

 

Failing payment when due of any Guarantee Obligation or costs or expenses of
collection referred to in Section 10 or failing performance when due of any
other obligation of the Purchaser to any of the Holders, for whatever reason,
the Guarantor shall be obligated to pay, or to perform or to cause the
performance of, the same immediately, subject, however, in the case of the
Guarantee Obligations, to the then applicable Guarantee Amount.

 

2. The Guarantor hereby agrees that its Guarantee Obligations hereunder shall be
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any Note or any other Transaction Document, any substitution,
release or exchange of any other guarantee of or security for any of the
Guarantee Obligations, the absence of any action to enforce the same, any waiver
or consent by any Holder with respect to any thereof, the entry of any judgment
against the Purchaser or any Resorts Group Company or any other obligor under
any of the Notes, any action to enforce the same or which may or might in any
manner or to any extent vary the risk of the Guarantor or that would otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
including the release of the Guarantor hereunder. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not affect the liability of the Guarantor hereunder:

 

(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guarantee Obligations shall
be extended, or such performance or compliance shall be waived;

 

2



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of the Notes or any
other Transaction Document shall be done or omitted;

 

(iii) the maturity of any of the Guarantee Obligations shall be accelerated, or
any of the Guarantee Obligations shall be modified, supplemented or amended in
any respect, or any right under any of the Notes or any other Transaction
Document shall be waived or any other guarantee of any of the Guarantee
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or

 

(iv) any lien or security interest granted to, or in favor of, any Holder as
security for any of the Guarantee Obligations shall fail to be perfected.

 

3. The Guarantor hereby waives and relinquishes: (a) any right to require any
Holder or the Purchaser (each, a “Benefited Party”) to proceed against the
Purchaser, any Subsidiary of the Guarantor or any other Person (including
Resorts, RIH, New Pier or any other guarantor or surety) or to proceed against
or exhaust any security held by a Benefited Party at any time or to pursue any
other remedy in any Benefited Party’s power before proceeding against the
Guarantor; (b) any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
a Benefited Party to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons; (c) except for any demand expressly referred to in Section 1,
diligence, presentment, protest and notice of any kind, including notice of the
existence, creation or incurring of any new or additional Indebtedness or
obligation or of any action or non-action on the part of the Guarantor, the
Purchaser, any Subsidiary of the Guarantor, any Benefited Party, any creditor of
the Guarantor, the Purchaser or the Subsidiaries of the Guarantor or on the part
of any other Person whomsoever in connection with any obligations the payment or
performance of which are hereby guaranteed; (d) any defense based upon an
election of remedies by a Benefited Party, including but not limited to an
election to proceed against the Guarantor, Resorts, RIH, New Pier or any other
guarantor or surety for reimbursement; (e) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (f) any defense arising because of a Benefited Party’s election in
any proceeding instituted under any bankruptcy law or the application of Section
1111(b)(2) of the of Title 11, U.S. Code, as amended (the “Bankruptcy Code”);
and (g) any defense based on any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code.

 

4. The Guarantor hereby covenants and agrees that this Guarantee shall not be
discharged except by the irrevocable and indefeasible payment in full of all
Guarantee Obligations.

 

5. If any Holder is required by any court or otherwise to return to either the
Purchaser or the Guarantor, or any trustee or similar official acting in
relation to either the Purchaser or the Guarantor, any amount paid by the
Purchaser or the Guarantor to such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect. The
Guarantor

 

3



--------------------------------------------------------------------------------

agrees that it shall not be entitled to any right of subrogation in relation to
any Holder in respect of any Guarantee Obligations hereby until the irrevocable
and indefeasible payment in full of all the Guarantee Obligations. The Guarantor
agrees that, as between it, on the one hand, and any Holder, on the other hand,
(a) the maturity of the obligations guaranteed hereby may be accelerated as
provided in Section 4 of the Notes for the purposes hereof, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the Guarantee Obligations, and (b) in the event of any acceleration of such
obligations as provided in Section 4 of the Notes, such Guarantee Obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guarantor for the purpose of this Guarantee.

 

6. [INTENTIONALLY OMITTED]

 

7. [INTENTIONALLY OMITTED]

 

8. The Guarantor, and, by its acceptance of any Note, each Holder, hereby
confirms that it is the intention of all such Persons that the guarantees by the
Guarantor pursuant to this Guarantee not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, any other bankruptcy law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar federal or state law. To effectuate the foregoing intention, the Holders
and the Guarantor hereby irrevocably agree that the Guarantee Obligations of the
Guarantor under this Guarantee shall be limited to the maximum amount as shall,
after giving effect to all other contingent and fixed liabilities of the
Guarantor and after giving effect to any collections from or payments made by or
on behalf of any other guarantor in respect of the guarantee obligations of such
other guarantor, result in the Guarantee Obligations of the Guarantor under this
Guarantee not constituting a fraudulent transfer or conveyance.

 

9. (a) Any request, direction, order or demand which by any provision of this
Guarantee is to be made by the Guarantor, shall be sufficient if evidenced as
described in Section 5.11 of the Notes as if references therein to the Purchaser
were references to the Guarantor.

 

(b) Any notice or demand which by any provision of this Guarantee is required or
permitted to be given or served by any Holder to or on the Guarantor may be
given or served as described in Section 5.11 of the Notes (but substituting
“Resorts International Hotel and Casino, Inc.” for “Resorts Real Estate
Holdings, Inc.” in the address indicated therein) as if references therein to
the Purchaser were references to the Guarantor.

 

10. This Guaranty is a continuing guaranty, and shall apply to all Guarantee
Obligations whenever arising. This is a guaranty of payment when due and not of
collection. If any Holder makes a demand upon the Guarantor under this
Guarantee, the Guarantor shall be held and bound to such Holder directly as
debtor in respect of the payment of the amounts and performance of the
obligations hereby guaranteed. All costs and expenses, including actual and
reasonable attorneys’ fees and expenses, incurred by any Holder in obtaining
performance of or collecting payments due under this Guarantee shall constitute
additional Guarantee Obligations

 

4



--------------------------------------------------------------------------------

and be payable by the Guarantor upon demand, but shall not be subject to the
Guarantee Amount.

 

11. The enumeration of the rights and remedies of the Holders set forth in this
Guaranty is not intended to be exhaustive and the exercise by any Holder of any
right or remedy shall not preclude the exercise of any other right or remedy
herein or in any of the other Transaction Documents, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or thereunder or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take any action on the part of
any Holder in exercising any right, remedy, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege or shall be construed to
be a waiver of any Default or any Event of Default. No course of dealing between
or among any of the Holders, the Guarantor, the Purchaser, Resorts, RIH, New
Pier or any other guarantor or other person shall be effective to change, modify
or discharge any provision of this Guaranty or any of the other Transaction
Documents or to constitute a waiver of any Default or Event of Default unless
such change, modification, discharge or waiver is acknowledged in writing by the
Holders. Nothing contained in this Guaranty shall release the Purchaser from any
of its obligations under any other Transaction Document to which it is a party
except to the extent of amounts irrevocably and indefeasibly paid under this
Guaranty in respect of such obligations. The obligations of the Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the irrevocable and indefeasible payment
in full in cash of the Guarantee Obligations and as otherwise set forth herein),
and shall not be subject to any defense of set-off or counterclaim.

 

12. The Guarantor hereby agrees that, until the irrevocable and indefeasible
payment and satisfaction in full of all Guarantee Obligations and the expiration
and termination of the obligations of the Purchaser under the Notes and the
other Transaction Documents, (a) the Guarantor shall not exercise any right,
remedy, power or privilege arising by reason of any performance by it of its
obligations under this Guaranty, whether by subrogation, contribution,
reimbursement, indemnity or otherwise, against the Purchaser or any other
obligor under the Notes or any other guarantor of any of the Guarantee
Obligations or any security for any of the Guarantee Obligations; and (b) any
right, remedy, power or privilege arising by reason of any performance by the
Guarantor of its obligations under this Guaranty, whether by subrogation,
contribution, reimbursement, indemnity or otherwise, against the Purchaser or
any other obligor under the Notes or any other guarantor of the Guarantee
Obligations or any security for any of the Guarantee Obligations shall be in all
respects subordinate and junior in right of payment to the prior, irrevocable
and indefeasible payment in full in cash of all the Guarantee Obligations.

 

13. This Guarantee shall continue in full force and effect notwithstanding the
dissolution of the Guarantor and shall be binding upon the Guarantor and the
permitted successors and assigns of the Guarantor who shall remain liable with
respect to the Guarantee Obligations and any renewals or extensions thereof
arising out of same; and the Holders shall have all the rights herein provided
for as if no such event had occurred. Nothing herein shall preclude enforcement

 

5



--------------------------------------------------------------------------------

of this Guarantee against the Guarantor (without Resorts, RIH, New Pier or any
other guarantor or other person being joined).

 

14. [INTENTIONALLY OMITTED]

 

15. THE GUARANTOR WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTEE.

 

16. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICT OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. The
Guarantor agrees to submit to personal jurisdiction and to waive any objection
as to venue in the federal and state courts of the County of New York, State of
New York. Service of process on the Guarantor in any action arising out of or
relating to this Guarantee shall be effective if mailed to the Guarantor in
accordance with Section 5.11 of the Notes (but substituting “Colony RIH
Holdings, Inc.” for “Resorts Real Estate Holdings, Inc.” in the address
indicated therein). Nothing herein shall preclude any Holder from bringing suit
or taking other legal action in any other jurisdiction.

 

17. As used herein, the terms “include”, “includes” and “including” shall be
construed as if followed by the phrase “without limitation”.

 

18. Delivery of a signature page hereof by facsimile transmission shall be as
effective as delivery of a manually executed signature page hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty by its authorized
officer as of the date first above written.

 

COLONY RIH HOLDINGS, INC.

By:

 

/s/    NICHOLAS L. RIBIS

   

--------------------------------------------------------------------------------

   

Name:  Nicholas L. Ribis

   

Title:    Vice Chairman and Executive Vice President

 

7